923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rhonda R. BROWN, Plaintiff-Appellant,v.PRINCE GEORGE'S COUNTY HEALTH DEPARTMENT, Department ofHealth and Mental Hygiene, Defendants-Appellees.
No. 90-1546.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-2003-HAR)
Rhonda R. Brown, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Rhonda R. Brown appeals from the district court's order dismissing her employment discrimination case filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    Brown filed her complaint outside of the 90-day EEOC time limit as required under 42 U.S.C. Sec. 2000e-5(f)(1).  Accordingly, we affirm on the reasoning of the district court.  Brown v. Prince George's County Health Dep't, CA-90-2003-HAR (D.Md. Oct. 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.